Case 1:21-cv-10330-WGY Document 119-1 Filed 07/08/21 Page 1 of 7




                Exhibit A
          Case 1:21-cv-10330-WGY Document 119-1 Filed 07/08/21 Page 2 of 7




From:                                    Stein, Callan G.
Sent:                                    Saturday, March 6, 2021 10:56 PM
To:                                      Kay Hodge; John Simon; lasampson418@gmail.com;
                                         drachal@sidley.com; ddomina@sidley.com; amilvae@gbls.org;
                                         bli@gbls.org; osellstrom@lawyerscom.org; Lizotte, Catherine
Cc:                                      Hurd, William H.; Metcalfe, Mary Grace; Carlson, Chris W.
Subject:                                 Boston Parent Coalition for Academic Excellence Corp. v. The School
                                         Committee of the City of Boston, et al. (1:21-cv-10330-WGY)
Attachments:                             2021.03.06. Index of Exhibits to Agreed Statement of Facts - Workshare
                                         Links.DOCX


Counsel,

As ordered by Judge Young during our conference this past week, the Parties are to submit an
agreed statement of facts to the Court by the close of business on Monday, March 15. I
discussed this submission with counsel for the Boston School Committee yesterday evening
and, in furtherance of that discussion, we have prepared the attached preliminary index of
documents to submit to the Court in support of the agreed statement. The index is attached, and
it contains embedded links to each document in Workshare for your convenience. The
Workshare folder can also be directly accessed at this link:
https://troutman.workshare.com/#folders/GBZchPwZlnd4Q8n2.

While we make this preliminary submission for your consideration, we will be proposing
additional facts and/or documents early next week.

Please let us know if you have any difficulty accessing the documents. We look forward to
discussing further at your earliest convenience.

Callan G. Stein
Partner
Direct: 617.204.5103 | Internal: 815-5103
callan.stein@troutman.com
____________________________


troutman pepper
19th Floor, High Street Tower, 125 High Street
Boston, MA 02110-2736
troutman.com
____________________________

A HIGHER COMMITMENT TO CLIENT CARE
Troutman Pepper is a 2020 Mansfield Certified Plus Firm




                                                          1
Case 1:21-cv-10330-WGY Document 119-1 Filed 07/08/21 Page 3 of 7




                  Attachment
                                                            Case 1:21-cv-10330-WGY Document 119-1 Filed 07/08/21 Page 4 of 7




                                           Boston Parent Coalition for Academic Excellence Corp. v. The School Committee of the City of Boston
                                                                          Exhibits to Agreed Statement of Facts

          DOCUMENT                                                                                         WORKSHARE   NOTES
                                                                                                             LINK

          Previous Meeting Minutes

 1.       Minutes of the Boston School Committee meeting held July 22, 2020                                  LINK      Video available here

 2.       Minutes of the Boston School Committee meeting held August 5, 2020                                 LINK      Video of the meeting is available as part 1 and part 2.

 3.       Minutes of the Boston School Committee meeting held September 30, 2020                             LINK      Video available as part 1 and part 2

          October 8, 2021 Meeting

 4.       Minutes of the Boston School Committee meeting held October 8, 2020                                LINK

 5.       Recommendations of Exam Schools Admission Criteria for School Year 2021-2022, October 8, 2020      LINK

 6.       Admissions Recommendation, October 5, 2020                                                         LINK

 7.       Transcript of the October 8, 2020 Boston School Committee Meeting                                  LINK      Meeting publicly available here:
                                                                                                                       https://www.youtube.com/watch?app=desktop&v=nS9vXCrLPy4

          October 21, 2020 Meeting

 8.       Minutes of the Boston School Committee meeting held October 21, 2020                               LINK

 9.       Recommendations of Exam Schools Admission Criteria for School Year 2021-2022, October 21, 2020     LINK

10.       Questions from Michael O’Neill                                                                     LINK

11.       Transcript of the October 21, 2020 Boston School Committee Meeting                                 LINK      Meeting publicly available here: https://youtu.be/SOIrMza7Nu8 and here:
                                                                                                                       https://youtu.be/SWkveykoTEY

          Boston Public Schools Website Pages

12.       Boston Public Schools Announces Exam School Admission Criteria Working Group,                      LINK      https://www.bostonpublicschools.org/site/default.aspx?PageType=3&DomainI
                                                                                                                       D=4&ModuleInstanceID=14&ViewID=6446EE88-D30C-497E-9316-
                                                                                                                       3F8874B3E108&RenderLoc=0&FlexDataID=29149&PageID=1



      114042888v1
                                                                Case 1:21-cv-10330-WGY Document 119-1 Filed 07/08/21 Page 5 of 7




          DOCUMENT                                                                                                                      WORKSHARE       NOTES
                                                                                                                                          LINK

13.       Additional Background Information and Data Reviewed by the Boston Public Schools Exam Schools Admissions Criteria                LINK         https://www.bostonpublicschools.org/Page/6594
          Working Group

14.       Exam Schools                                                                                                                     LINK         https://www.bostonpublicschools.org/Page/6594

15.       2020-2021 BPS Exam Schools Admissions Process, as posted on the Boston Public Schools                                            LINK         https://www.bostonpublicschools.org/Page/6594

16.       Exam Schools Admissions Criteria Working Group Simulations Overview                                                              LINK         https://www.bostonpublicschools.org/Page/8513

          Documents Prepared by Boston Public Schools and Obtained Through Public Records Requests

17.       An updated Boston Public Schools presentation entitled, Exam School Admissions: Grade Point Average Fact Sheet,                  LINK
          2021-2022 Cycle

18.       “Analysis of Possible Admissions Criteria Changes” and “Results of Criteria Changes to Invitations”                              LINK

19.       “Zip Code Simulations”, “Simulation: Applicant Pool”, “Simulation: Models”, and “Simulation Results”                             LINK

20.       “Applicant Pool”, “Simulations Overview”, “Simulation Detail: City Proportions”, “Simulation Detail: BPS Proportions”, and       LINK
          “Zip Code Distribution”

21.       “Simulation: SY20-21 Invitations Using GPA + Zip Code”                                                                           LINK

22.       “Simulation: SY20-21 Invitations Using Zip Code”                                                                                 LINK

23.        “Zip Code Simulations” and “Simulation: SY20-21 Invitations Using GPA + Zip Code”                                               LINK

          U.S. Census Bureau Statistics

24.       American Community Survey Demographic and Housing Estimates from the United States Census Bureau for the                        CLICK ON      Obtained from https://data.census.gov/cedsci/:
          following ZIP codes                                                                                                          INDIVIDUAL ZIP
                                                                                                                                         CODES AT
                    •   02108 (Beacon Hill)
                                                                                                                                            LEFT
                    •   02109 (Downtown)
                    •   02110 (Downtown)
                    •   02111 (Chinatown)




      114042888v1
                                                 Case 1:21-cv-10330-WGY Document 119-1 Filed 07/08/21 Page 6 of 7




    DOCUMENT                                                                                   WORKSHARE   NOTES
                                                                                                 LINK

              •   02113 (North End)
              •   02114 (Beacon Hill/West End)
              •   02115 (Fenway)
              •   02116 (Back Bay)
              •   02199 (Back Bay)
              •   02118 (South End)
              •   02119 (Roxbury)
              •   02120 (Roxbury)
              •   02121 (Roxbury)
              •   02122 (Dorchester)
              •   02124 (Dorchester)
              •   02125 (Dorchester)
              •   02126 (Mattapan)
              •   02127 (South Boston)
              •   02128 (East Boston)
              •   02129 (Charlestown)
              •   02130 (Jamaica Plain)
              •   02131 (Roslindale)
              •   02132 (West Roxbury)
              •   02134 (Allston)
              •   02163 (Allston)
              •   02135 (Brighton)
              •   02136 (Hyde Park)




114042888v1
                                           Case 1:21-cv-10330-WGY Document 119-1 Filed 07/08/21 Page 7 of 7




    DOCUMENT                                                                             WORKSHARE   NOTES
                                                                                           LINK

              •   02210 (Seaport)
              •   02215 (Fenway/Kenmore)




114042888v1
